Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-04-2021, 06-02-2021, 03-14-2022 and  05-23-2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 02-04-2021 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyoung Lee et al. (US 20160098063 A1)in view of Choi Seungki  et al. (US 20170206049 A1).

Regarding Claim 1, Doyoung Lee et al. (US 20160098063 A1) suggest an electronic device comprising: a first housing; a second housing foldably connected with the first housing (please see figure 2, 4A suggests a first housing; a second housing foldably connected); a flexible display disposed on the first housing and the second housing (please see figure 4A, 4B, 5A paragraph 40 suggests display in first and second housing); at least one sensor (paragraph 40, Item 120, figure 1); a memory; and at least one processor (paragraph 41, Item 150, figure 1) operatively connected to the flexible display (paragraph 5, 41 item 100, figure 1), the at least one sensor (paragraph 40, items 120, 130, figure 1), and the memory, wherein the at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application based on an angle between the first housing and the second housing, which is identified using the at least one sensor, falling within a predetermined range (paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 88 suggests at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range), identify whether the first application supports a changing of an execution screen according to a change in the angle, and based on the first application supporting the changing of the execution screen according to the change in the angle, control the flexible display to display a second execution screen of the first application associated with the predetermined range instead of the first execution screen (please notice the claim limitations are mere minor variation of figure 5A, 5B paragraphs 63, 64, suggests the portable device100 may execute a gallery application as a first application 510. In this case, the first object 530 may correspond to an image include in the gallery application 510, And the second application 520 may correspond to an editing Application for the first object 530. In this case, the portable device 100 may control the first object 530 using a Control input detected on the second application 520 and teaching do maps to claim limitations).
However, Doyoung Lee et al. (US 20160098063 A1) fails to recite one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display.
However, prior art of  Choi Seungki  et al. (US 20170206049 A1) does disclose one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display (please see paragraphs 180-184 suggests one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display).
Doyoung Lee et al. (US 20160098063 A1)  teaches method of controlling the portable device  with the flexible display having  a foldable structure. A display unit configured to display visual information on at least one selected from the group consisting of a first area of the first body, a second area of the second body and  a third area of the third body, a first sensor unit configured to detect at least one of a first folding angle between the first body and the second body and  a second folding angle between the first body and  the third body, a second sensor unit configured to detect a state that a rear side of the second body is contacted with a different real object  and  a processor configured to control the display unit, the first sensor unit and  the second sensor unit.
Choi Seungki  et al. (US 20170206049 A1)  teaches one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display.
Doyoung Lee et al. (US 20160098063 A1)  suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software and at least one processor is configured, when instructions stored in the memory are executed, to control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range.
Doyoung Lee et al. (US 20160098063 A1)  does not recite displaying a percentage of the document that was previously cached.
Doyoung Lee et al. (US 20160098063 A1)  contained a device which differed the claimed process by the substitution of the step of one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display. Choi Seungki  et al. (US 20170206049 A1)  teaches substituted step of one processor is configured, when instructions stored in the memory are executed, to control the flexible display to display and their functions were known in the art to be able to measure an angle between two or more screens and controlling the image with the attribute to be displayed on two or more screens, based on the measured angle. Doyoung Lee et al. (US 20160098063 A1)  step of one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display of Choi Seungki  et al. (US 20170206049 A1)  and the results would have been predictable and resulted in to be able to measure an angle between two or more screens and controlling the image with the attribute to be displayed on two or more screens, based on the measured angle.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Doyoung Lee et al. (US 20160098063 A1) suggests  the first execution screen and the second execution screen correspond to one state of the first application (paragraph 64, figures 5A, 5B suggests the portable device 100 may execute a gallery application as a first application 310. In this case, the first object 338 may correspond to an image included in the gallery application 310 and the second Application 520 may correspond to an editing application for the first object 530. In this case, the portable device 106 may control the first object 536 using a control input detected on the second application 520, in particular, the portable device100 may edit the first object 530, which is an image, using the second application 520).

Regarding Claim 7, Doyoung Lee et al. (US 20160098063 A1)  suggests the memory stores information associated with a plurality of ranges associated with the angle including the predetermined range, and wherein the at least one processor is further configured, when instructions stored in the memory are executed, to: control the flexible display to display the first execution screen based on the angle falling within a first range different from the predetermined range among the plurality of ranges, and control the flexible display to display the second execution screen based on the angle falling within the predetermined range among the plurality of ranges (please see paragraph 57-59, figures 4A-4B, suggests If the first made is switched to the second mode, the portable device 100 may display the first application 410, which is used to be executed in the first mode, on a first area of a First body 210. And the portable device 100 may display a second application 420 associated with the first  application 410 on a second area of a second body 220 in this case, as an example, the second application 420 May correspond to an application related to a first object 430 included in the first application 410,In this case, The first object 430 may correspond to an image, a text, an icon and the like included in the first application 410. And the first object 430 may correspond to an area configured by a user or a processor 150 and if The first mode is switched to the second mode, the portable device100 may display a third application 440 related to the second object 450 on the second area. In this case, the third application 440 may correspond to an application used for determining whether to store an image. In particular, the portable device100 may display an application related to a specific object among objects included in the first application 410 on the second area; further please see paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 54 88 suggests at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range; Please also see prior art of  Choi Seungki  et al. (US 20170206049 A1) disclosure; paragraphs 180-184, 197).

Regarding Claim 8, Doyoung Lee et al. (US 20160098063 A1)  suggests the first execution screen of the first application includes a plurality of elements, wherein the at least one processor is further configured, when instructions stored in the memory are executed, to: based on the angle between the first housing and the second housing falling within the predetermined range, control the flexible display to display each of the plurality of elements in a first area or a second area based on an attribute of each of the plurality of elements, and wherein the first area of the flexible display corresponds to the first housing, and the second area of the flexible display corresponds to the second housing (please see paragraph 57-59, figures 4A-4B suggests If the first made is switched to the second mode, the portable device 100 may display the first application 410, which is used to be executed in the first mode, on a first area of a First body 210. And the portable device 100 may display a second application 420 associated with the first  application 410 on a second area of a second body 220.in this case, as an example, the second application 420 May correspond to an application related to a first object 430 included in the first application 410,In this case, The first object 430 may correspond to an image, a text, an icon (position or identified coordinate information known per the location) and the like included in the first application 410. And the first object 430 may correspond to an area configured by a user or a processor 150 and if The first mode is switched to the second mode, the portable device100 may display a third application 440 related to the second object 450 on the second area. In this case, the third application 440 may correspond to an application used for determining whether to store an image. In particular, the portable device100 may display an application related to a specific object among objects included in the first application 410 on the second area; further paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 88 suggests at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined; Please also see prior art of  Choi Seungki  et al. (US 20170206049 A1) disclosure; paragraphs 180-184). 

Regarding Claim 9, Doyoung Lee et al. (US 20160098063 A1)  suggest the plurality of elements include at least one first element having a first attribute and at least one second element having a second attribute, wherein the first area is set to be associated with the first attribute, and the second area is set to be associated with the second attribute, and wherein the at least one processor is further configured, when instructions stored in the memory are executed, to: identify coordinate information associated with an area between the first area and the second area, and based on the identified coordinate information, move the at least one first element having the first attribute to the first area and the at least one second element having the second attribute to the second area (please see paragraph 57-59, figures 4A-4B suggests If the first made is switched to the second mode, the portable device 100 may display the first application 410, which is used to be executed in the first mode, on a first area of a First body 210 and the portable device 100 may display a second application 420 associated with the first  application 410 on a second area of a second body 220.in this case, as an example, the second application 420 May correspond to an application related to a first object 430 included in the first application 410, in this case, the first object 430 may correspond to an image, a text, an icon (position or identified coordinate information known per the location)  and the like included in the first application 410 and the first object 430 may correspond to an area configured by a user or a processor 150 and  if The first mode is switched to the second mode, the portable device100 may display a third application 440 Related to the second object 450 on the second area. In this case, the third application 440 may correspond to an application used for determining whether to store an image. In particular, the portable device100 may display an application related to a specific object among objects included in the first application 410 on the second area, Please also see prior art of  Choi Seungki  et al. (US 20170206049 A1) disclosure; paragraphs 180-184).

Regarding Claim 10, Doyoung Lee et al. (US 20160098063 A1)  suggest the at least one processor is further configured, when instructions stored in the memory are executed, to: change at least one of a size, a brightness, a resolution, a contrast, or a shape of at least one of the at least one first element to be moved or the at least one second element to be moved ( paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 88 suggests at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range; please also see prior art of  Choi Seungki  et al. (US 20170206049 A1) disclosure; paragraphs 180-184, 197; further  paragraph 53-55, suggests the  portable device 100 may detect a state that the rear side of the second body 220 is contacted with a different real object. In this case, the different real object may correspond to a user, a desk or the like. If the first folding angle 310 is equal to or greater than the first threshold angle, the second folding angle 320 is less than the second threshold angle and the rear side of the second body 220 is in the state of being contacted with the different real object, the portable device 100 may switch the first mode to a second mode).

Regarding Claim 11, Doyoung Lee et al. (US 20160098063 A1)  suggest the at least one processor is further configured, when instructions stored in the memory are executed, to: based on the angle falling within the predetermined range, identify whether a surface of the first housing or a surface of the second housing is in contact with a support surface, based on identifying that the surface of the first housing or the surface of the second housing is not in contact with the support surface, control the flexible display to display an  icon on the first execution screen, and control the flexible display to display the second execution screen when the icon is selected (paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 88 suggests at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range, please also see prior art of  Choi Seungki  et al. (US 20170206049 A1) disclosure; paragraphs 180-184, 197;  further, paragraphs 53-55, the  portable device 100 may detect a state that the rear side of the second body 220 is contacted with a different real object. In this case, the different real object may correspond to a user, a desk or the like. If the first folding angle 310 is equal to or greater than the first threshold angle, the second folding angle 320 is less than the second threshold angle and the rear side of the second body 220 is in the state of being contacted with the different real object, the portable device 100 may switch the first mode to a second mode).

Regarding Claim 12, Doyoung Lee et al. (US 20160098063 A1)  suggests  based on identifying that the surface of the first housing is in contact with the support surface and the surface of the second housing is not in contact with the support surface, the second execution screen includes the at least one element displayed in the first area and the at least one second element displayed in the second area (please see paragraphs 0057-0059; suggests a portable device 100 may execute a first application 410 in a first mode. In this case, as an example, The first application 410 may correspond to an internet application and the first application 410 may Correspond to an internet application. And the first object 430 may correspond  to a search window 430 included; in the internet application. In this case, the second application 420 may correspond to a virtual keyboard Application as an application related to the search window 430).

Regarding Claim 13, Doyoung Lee et al. (US 20160098063 A1) suggests  the at least one processor is further configured, when instructions stored in the memory are executed, to: identify whether a surface of the first housing or a surface of the second housing is in contact with a support surface, based on identifying that a surface of the first housing or a surface of the second housing is in contact with the support surface and the angle falling within a first range, control the flexible display to display the second execution screen, and based on identifying that the surface of the first housing or the surface of the second housing is not in contact with the support surface and the angle falling within a second range different from the first range, control the flexible display to display the second execution screen (paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 88 suggests at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range, please also see prior art of  Choi Seungki  et al. (US 20170206049 A1) disclosure; paragraphs 180-184, 197, further, please see paragraphs 0049-0051, the portable device 100 may make the first area, the second area and the third area of the Display unit 110 to be located at a front side direction of the portable device and the portable device100 Including 3 bodies may have various folding structures by which the present specification may be non-limited).

Regarding Claim 14, Doyoung Lee et al. (US 20160098063 A1)  suggests at least one communication circuit, wherein the at least one processor is further configured, when instructions stored in the memory are executed, to: control the at least one communication circuit to receive at least one piece of data, based on the angle falling within the predetermined range, execute a second application corresponding to the at least one piece of data, and control the flexible display to display an execution screen of the executed second application corresponding to the predetermined range (please see paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 88 suggests at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range, please also see prior art of  Choi Seungki  et al. (US 20170206049 A1) disclosure; paragraphs 180-184, 197,  Further, please see paragraphs 0049-0051, the portable device 100 may make the first area, the second area and the third area of the Display unit 110 to be located at a front side direction of the portable device and the portable device100 Including 3 bodies may have various folding structures by which the present specification may be non-limited)

Regarding Claim 15, Doyoung Lee et al. (US 20160098063 A1)  suggests a plurality of housings; wherein the flexible display is disposed on the plurality of housings, and wherein the at least one processor is further configured, when instructions stored in the memory are executed, to: identify an angle between each two adjacent ones of the plurality of housings using the at least one sensor, and display a third execution screen of the first application associated with the angle between each two adjacent ones of the plurality of housings (please see paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 88 suggests at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range, please also see prior art of  Choi Seungki  et al. (US 20170206049 A1) disclosure; paragraphs 180-184, 197,  further, please also  see paragraph 57-59, figures 4A-4B suggests If the first made is switched to the second mode, the portable device 100 may display the first application 410, which is used to be executed in the first mode, on a first area of a First body 210. And the portable device 100 may display a second application 420 associated with the first  application 410 on a second area of a second body 220.in this case, as an example, the second application 420 May correspond to an application related to a first object 430 included in the first application 410,In this case, The first object 430 may correspond to an image, a text, an icon and the like included in the first application 410. And the first object 430 may correspond to an area configured by a user or a processor 150 and if The first mode is switched to the second mode, the portable device100 may display a third application 440 Related to the second object 450 on the second area. In this case, the third application 440 may correspond to an application used for determining whether to store an image. In particular, the portable device100 may display an application related to a specific object among objects included in the first application 410 on the second area)

Regarding Claim 16, Doyoung Lee et al. (US 20160098063 A1)  suggests the first execution screen includes a plurality of elements (please see figures 4A-5B), and wherein the at least one processor is further configured, when instructions stored in the memory are executed, to: identify coordinates of an area between each two adjacent ones of the plurality of areas of the flexible display corresponding to the plurality of housings (please see paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 88 suggests at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range, please also see prior art of  Choi Seungki  et al. (US 20170206049 A1) disclosure; paragraphs 180-184, 197), and move the plurality of elements such that the plurality of elements is displayed on the plurality of areas based on the identified coordinates (please see paragraph 57-59, figures 4A-4B suggests If the first made is switched to the second mode, the portable device 100 may display the first application 410, which is used to be executed in the first mode, on a first area of a First body 210. And the portable device 100 may display a second application 420 associated with the first  application 410 on a second area of a second body 220.in this case, as an example, the second application 420 May correspond to an application related to a first object 430 included in the first application 410,In this case, The first object 430 may correspond to an image, a text, an icon and the like included in the first application 410. And the first object 430 may correspond to an area configured by a user or a processor 150.”and“ if The first mode is switched to the second mode, the portable device100 may display a third application 440 Related to the second object 450 on the second area. In this case, the third application 440 may correspond to an application used for determining whether to store an image. In particular, the portable device100 may display an application related to a specific object among objects included in the first application 410 on the second area).

Regarding Claim 17, Doyoung Lee et al. (US 20160098063 A1) suggest a method of operating an electronic (please see paragraph 19) device comprising a first housing; a second housing foldably connected with the first housing (please see figure 2, 4A suggests a first housing; a second housing foldably connected); a flexible display disposed on the first housing and the second housing (please see figure 4A, 4B, 5A paragraph 40 suggests display in first and second housing); at least one sensor (paragraph 40, Item 120, figure 1); a memory; and at least one processor (paragraph 41, Item 150, figure 1) operatively connected to the flexible display (paragraph 5, 41 item 100, figure 1), the at least one sensor (paragraph 40, items 120, 130, figure 1), and the memory, the method (paragraphs 14-19) comprising: the at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application based on an angle between the first housing and the second housing, which is identified using the at least one sensor, falling within a predetermined range (paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 88 suggests at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range), identify whether the first application supports a changing of an execution screen according to a change in the angle, and based on the first application supporting the changing of the execution screen according to the change in the angle, control the flexible display to display a second execution screen of the first application associated with the predetermined range instead of the first execution screen (please notice the claim limitations are mere minor variation of figure 5A, 5B paragraphs 63, 64, suggests the portable device100 may execute a gallery application as a first application 510. In this case, the first object 530 may correspond to an image include in the gallery application 510, And the second application 520 may correspond to an editing Application for the first object 530. In this case, the portable device 100 may control the first object 530 using a Control input detected on the second application 520 and teaching do maps to claim limitations).
However, Doyoung Lee et al. (US 20160098063 A1) fails to recite one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display.
However, prior art of  Choi Seungki  et al. (US 20170206049 A1) does disclose one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display (please see paragraphs 180-184 suggests one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display).
Doyoung Lee et al. (US 20160098063 A1)  teaches method of controlling the portable device  with the flexible display having  a foldable structure. A display unit configured to display visual information on at least one selected from the group consisting of a first area of the first body, a second area of the second body and  a third area of the third body, a first sensor unit configured to detect at least one of a first folding angle between the first body and the second body and  a second folding angle between the first body and  the third body, a second sensor unit configured to detect a state that a rear side of the second body is contacted with a different real object  and  a processor configured to control the display unit, the first sensor unit and  the second sensor unit.
Choi Seungki  et al. (US 20170206049 A1)  teaches one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display.
Doyoung Lee et al. (US 20160098063 A1)  suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software and at least one processor is configured, when instructions stored in the memory are executed, to control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range.
Doyoung Lee et al. (US 20160098063 A1)  does not recite displaying a percentage of the document that was previously cached.
Doyoung Lee et al. (US 20160098063 A1)  contained a device which differed the claimed process by the substitution of the step of one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display. Choi Seungki  et al. (US 20170206049 A1)  teaches substituted step of one processor is configured, when instructions stored in the memory are executed, to control the flexible display to display and their functions were known in the art to be able to measure an angle between two or more screens and controlling the image with the attribute to be displayed on two or more screens, based on the measured angle. Doyoung Lee et al. (US 20160098063 A1)  step of one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display of Choi Seungki  et al. (US 20170206049 A1)  and the results would have been predictable and resulted in to be able to measure an angle between two or more screens and controlling the image with the attribute to be displayed on two or more screens, based on the measured angle.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

 Claim 18, Doyoung Lee et al. (US 20160098063 A1) suggests the first execution screen and the second execution screen correspond to one state of the first application (paragraph 64, figures 5A, 5B, suggests the portable device 100 may execute a gallery application as a first application 310. In this case, the first object 338 may correspond to an image included in the gallery application 310 and the second Application 520 may correspond to an editing application for the first object 530. In this case, the portable device 106 may control the first object 536 using a control input detected on the second application 520, in particular, the portable device100 may edit the first object 530, which is an image, using the second application 520).

Regarding Claim 20, Doyoung Lee et al. (US 20160098063 A1) suggest an electronic device comprising: a first housing; a second housing foldably connected with the first housing (please see figure 2, 4A suggests a first housing; a second housing foldably connected); a flexible display disposed on the first housing and the second housing (please see figure 4A, 4B, 5A paragraph 40 suggests display in first and second housing); at least one sensor (paragraph 40, Item 120, figure 1); a memory; and at least one processor (paragraph 41, Item 150, figure 1) operatively connected to the flexible display (paragraph 5, 41 item 100, figure 1), the at least one sensor (paragraph 40, items 120, 130, figure 1), and the memory, wherein the at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application based on an angle between the first housing and the second housing, which is identified using the at least one sensor, falling within a predetermined range (paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 88 suggests at least one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range), identify whether the first application supports a changing of an execution screen according to a change in the angle, and based on the first application supporting the changing of the execution screen according to the change in the angle, control the flexible display to display a second execution screen of the first application associated with the predetermined range instead of the first execution screen (please notice the claim limitations are mere minor variation of figure 5A, 5B paragraphs 63, 64, suggests the portable device100 may execute a gallery application as a first application 510. In this case, the first object 530 may correspond to an image include in the gallery application 510, And the second application 520 may correspond to an editing Application for the first object 530. In this case, the portable device 100 may control the first object 530 using a Control input detected on the second application 520 and teaching do maps to claim limitations) and control the flexible display to display, among the plurality of graphic elements, a first graphic element having a first attribute in a first area and a second graphic element having a second attribute in a second area, wherein the first area corresponds to the first housing, and the second area corresponds to the second housing (please see paragraph 57-59, figures 4A-4B suggests If the first made is switched to the second mode, the portable device 100 may display the first application 410, which is used to be executed in the first mode, on a first area of a First body 210 and the portable device 100 may display a second application 420 associated with the first  application 410 on a second area of a second body 220.in this case, as an example, the second application 420 may correspond to an application related to a first object 430 included in the first application 410,In this case, the first object 430 may correspond to an image, a text, an icon and the like included in the first application 410. and the first object 430 may correspond to an area configured by a user or a processor 150.and if The first mode is switched to the second mode, the portable device100 may display a third application 440 Related to the second object 450 on the second area. In this case, the third application 440 may correspond to an application used for determining whether to store an image; in particular, the portable device100 may display an application related to a specific object among objects included in the first application 410 on the second  area).
However, Doyoung Lee et al. (US 20160098063 A1) fails to recite one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display.
However, prior art of  Choi Seungki  et al. (US 20170206049 A1) does disclose one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display (please see paragraphs 180-184 suggests one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display).
Doyoung Lee et al. (US 20160098063 A1)  teaches method of controlling the portable device  with the flexible display having  a foldable structure. A display unit configured to display visual information on at least one selected from the group consisting of a first area of the first body, a second area of the second body and  a third area of the third body, a first sensor unit configured to detect at least one of a first folding angle between the first body and the second body and  a second folding angle between the first body and  the third body, a second sensor unit configured to detect a state that a rear side of the second body is contacted with a different real object  and  a processor configured to control the display unit, the first sensor unit and  the second sensor unit.
Choi Seungki  et al. (US 20170206049 A1)  teaches one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display.
Doyoung Lee et al. (US 20160098063 A1)  suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software and at least one processor is configured, when instructions stored in the memory are executed, to control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range.
Doyoung Lee et al. (US 20160098063 A1)  does not recite displaying a percentage of the document that was previously cached.
Doyoung Lee et al. (US 20160098063 A1)  contained a device which differed the claimed process by the substitution of the step of one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display. Choi Seungki  et al. (US 20170206049 A1)  teaches substituted step of one processor is configured, when instructions stored in the memory are executed, to control the flexible display to display and their functions were known in the art to be able to measure an angle between two or more screens and controlling the image with the attribute to be displayed on two or more screens, based on the measured angle. Doyoung Lee et al. (US 20160098063 A1)  step of one processor is configured, when instructions stored in the memory are executed, to: control the flexible display to display of Choi Seungki  et al. (US 20170206049 A1)  and the results would have been predictable and resulted in to be able to measure an angle between two or more screens and controlling the image with the attribute to be displayed on two or more screens, based on the measured angle.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Claim(s) 3-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyoung Lee et al. (US 20160098063 A1)in view of Choi Seungki  et al. (US 20170206049 A1) as applied to claims 1, 7-18 and 20 above, further in view of  Kim Jin Young et al,. (US 9,684,342 B2).

Regarding Claim 3, Doyoung Lee et al. (US  20160098063 A1) suggests  the at least one processor is further configured, when instructions stored in the memory are executed, to: execute a second application  (paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 54 88 suggests at least one processor is configured, when instructions stored in the memory are executed in a background (or second) mode).
Please also see prior art of  Choi Seungki  et al. (US 20170206049 A1) disclosure; paragraphs 180-184.
Doyoung Lee et al. (US 20160098063 A1) fails to suggest  based on the second application supporting the changing of the execution screen according to the change in the angle and the angle between the first housing and the second housing, which is identified using the at least one sensor, falling within the predetermined range, perform control such that an execution screen of the second application is changed to another execution screen of the second application associated with the predetermined range.
However, prior art of  Kim Jin Young et al,. (US 9,684,342 B2) suggests based on the second application supporting the changing of the execution screen according to the change in the angle and the angle between the first housing and the second housing, which is identified using the at least one sensor, falling within the predetermined range, perform control such that an execution screen of the second application is changed to another execution screen of the second application associated with the predetermined range (Col. 8, lines 21-47, please notice changing to B state is in the within the predetermined range, further suggests when being transitioned from folding state A or D to folding state B, the mobile terminal may display A window that was activated on the first touch screen in a full screen mode on both the first touch screen and second touch screen may hide a window that was activated on the second touch screen, and may pause or end execution of an application activated on the second touch screen or process the same in the background).
Doyoung Lee et al. (US 20160098063 A1)  teaches method of controlling the portable device  with the flexible display having  a foldable structure. A display unit configured to display visual information on at least one selected from the group consisting of a first area of the first body, a second area of the second body and  a third area of the third body, a first sensor unit configured to detect at least one of a first folding angle between the first body and the second body and  a second folding angle between the first body and  the third body, a second sensor unit configured to detect a state that a rear side of the second body is contacted with a different real object  and  a processor configured to control the display unit, the first sensor unit and  the second sensor unit.
Kim Jin Young et al,. (US 9,684,342 B2) teaches based on the second application supporting the changing of the execution screen according to the change in the angle and the angle between the first housing and the second housing, which is identified using the at least one sensor, falling within the predetermined range, perform control such that an execution screen of the second application is changed to another execution screen of the second application associated with the predetermined range.
Doyoung Lee et al. (US 20160098063 A1)  suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software and at least one processor is configured, when instructions stored in the memory are executed, to control the flexible display to display a first execution screen of a first application using sensor falling within a predetermined range.
Doyoung Lee et al.  (US 20160098063 A1)  does not teach based on the second application supporting the changing of the execution screen according to the change in the angle and the angle between the first housing and the second housing, which is identified using the at least one sensor, falling within the predetermined range, perform control such that an execution screen of the second application is changed to another execution screen of the second application associated with the predetermined range.
Doyoung Lee et al.  (US 20160098063 A1)  contained a device which differed the claimed process by the substitution of the step of based on the second application supporting the changing of the execution screen according to the change in the angle and the angle between the first housing and the second housing, which is identified using the at least one sensor, falling within the predetermined range, perform control such that an execution screen of the second application is changed to another execution screen of the second application associated with the predetermined range.
Kim Jin Young et al,. (US 9,684,342 B2) teaches substituted step of based on the second application supporting the changing of the execution screen according to the change in the angle and the angle between the first housing and the second housing, which is identified using the at least one sensor, falling within the predetermined range, perform control such that an execution screen of the second application is changed to another execution screen of the second application associated with the predetermined range and their functions were known in the art to be able to measure an angle between two or more screens with variations of closing and opening motion of the foldable display unit which triggers different modes of operation and controlling the image with the attribute to be displayed on two or more screens, based on the measured angle. Doyoung Lee et al  us 20160098063 A1)  step of based on the second application supporting the changing of the execution screen according to the change in the angle and the angle between the first housing and the second housing, which is identified using the at least one sensor, falling within the predetermined range, perform control such that an execution screen of the second application is changed to another execution screen of the second application associated with the predetermined range of Kim Jin Young et al,. (US 9,684,342 B2) and the results would have been predictable and resulted in to be able to measure an angle between two or more screens with variations of closing and opening motion of the foldable display unit which triggers different modes of operation and controlling the image with the attribute to be displayed on two or more screens, based on the measured angle 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 4, Doyoung Lee et al. (US 20160098063 A1) suggests  the at least one processor is further configured, when instructions stored in the memory are executed, to: execute a second application  (paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 54 88 suggests at least one processor is configured, when instructions stored in the memory are executed in a background (or second) mode).
Please also see prior art of  Choi Seungki  et al. (US 20170206049 A1) disclosure; paragraphs 180-184.
Kim Jin Young et al,. (US 9,684,342 B2) suggests display the other execution screen of the second application associated with the predetermined range when the second application, which is running in the background mode, is executed in a foreground mode (Col. 8, lines 21-57, please notice changing to B state is in the within the predetermined range, further suggests when being transitioned from folding state A or D to folding state B, the mobile terminal may display A window that was activated on the first touch screen in a full screen mode on both the first touch screen and second touch screen may hide a window that was activated on the second touch screen, and may pause or end execution of an application activated on the second touch screen or process the same in the background).

Regarding Claim 5, Doyoung Lee et al  (US 20160098063 A1)  suggests the memory stores a list of at least one designated application, and the at least one designated application is configured to provide an execution screen associated with the predetermined range (paragraph 37 suggests processing function being implemented with hardware and software combination; further suggests memory to store instruction based software paragraphs 13, 37, 41, 46, 54 88 suggests at least one processor is configured, when instructions stored in the memory are executed in a background (or second) mode; Please also see prior art of  Choi Seungki  et al. (US 20170206049 A1) disclosure; paragraphs 180-184 and please see paragraph 54 designated application associated with predetermined range).

Regarding Claim 6, Kim Jin Young et al,. (US 9,684,342 B2) suggests the first execution screen of the first application is associated with a horizontal mode or a vertical mode, and wherein the second execution screen of the first application is associated with a mode associated with the predetermined range  (please see figures 3, 4, Col. 8, lines 21-57, please notice changing to B state is in the within the predetermined range).

Regarding Claim 19 Kim Jin Young et al,. (US 9,684,342 B2) suggests executing a second application in a background mode; and based on the angle between the first housing and the second housing, which is identified using the at least one sensor, falling within the predetermined range, performing control such that an execution screen of the second application is changed to another execution screen of the second application associated with the predetermined range (please see Col. 8, lines 21-57, please notice changing to B state is in the within the predetermined range, further suggests when being transitioned from folding state A or D to folding state B, the mobile terminal may display A window that was activated on the first touch screen in a full screen mode on both the first touch screen and second touch screen may hide a window that was activated on the second touch screen, and may pause or end execution of an application activated on the second touch screen or process the same in the background).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested review cited prior art cited on USPTO 892.

Xiaojuan LI et al. (US-20190205011-A1) disclosure; paragraphs 16-18, suggests the electronic device may include one OR more processors, a memory, a display, a bus system, a transceiver, AND one OR more programs, where the processor, the memory, the display, AND the transceiver are connected by the bus system, AND the display includes a flexible display screen, where the one OR more programs are stored in the memory, the one OR more programs include an instruction, AND when the instruction is executed by the electronic device, the electronic device performs the method according to any one of the first aspect OR possible implementations of the first aspect. 

Kilpatrick II Thomas E (US-20100079355-A1) disclosure; abstract, paragraphs 98-102, 106, 125, 159, 213, 249, 250 suggests A multi-panel device is disclosed. In a particular embodiment, the device includes a first hinge coupled to a first panel and coupled to a second panel. The first panel includes a first display surface and the second panel includes a second display surface. The second hinge is coupled to the second panel and coupled to a third panel that includes a third display surface. The device also includes a sensor coupled to the first hinge to detect a relative orientation of the first panel to the second panel. The device includes a processor responsive to the sensor to detect a device configuration. The processor is configured to adjust a user interface displayed at the first display surface, the second display surface, and the third display surface based on the detected device configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
10-04-2022